

116 HR 3100 IH: To direct the Secretary of Energy to provide for prize competitions relating to climate and energy, and for other purposes.
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3100IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Lipinski (for himself, Mr. Fortenberry, Mr. Fitzpatrick, Mr. Crist, Mr. Rooney of Florida, Mr. Deutch, Miss González-Colón of Puerto Rico, Mrs. Murphy, Mr. Smith of New Jersey, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Energy to provide for prize competitions relating to climate and energy,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Challenges & Prizes for Climate Act of 2019. 2.Climate Solutions Challenges (a)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall establish a program to be known as Climate Solutions Challenges for carrying out prize competitions described under subsection (d) pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) relating to the climate and energy.
			(b)Prize committees
 (1)In generalThe Secretary shall assemble a prize committee with respect to each prize competition that shall define the scope and detail of, and provide the requirements for, the prize competitions under this section. Such committee shall be composed of—
 (A)members from the Federal agency, department, or office that most appropriately corresponds with the topic of the prize competition, including—
 (i)with respect to a prize competition under subsection (c)(4), the Administrator of the National Aeronautics and Space Administration and the Director of the National Oceanic and Atmospheric Administration; and
 (ii)with respect to a prize competition under subsection (c)(5), the Director of the National Oceanic and Atmospheric Administration and the Director of the National Technical Information Service; and
 (B)representatives of any other entities, as determined appropriate by the Secretary, including State and local governments and the private sector.
 (2)Defining topic areasThe prize committee may modify and define the scope of the prize areas described under subsection (c), so long as such modification is in accordance with descriptions in such subsection.
 (3)Incentive for prize competitionThe prize committee for each prize competition shall determine the incentive for the prize competition. In determining the incentive, the committee shall consider—
 (A)a cash prize; (B)access to Government facilities, such as through a lab-embedded entrepreneurship program of the Department of Energy, a cooperative research and development agreement, or other method;
 (C)advance market commitments for technologies of use or promise to the Federal Government; and (D)any other incentive provided for by law.
 (4)Judging criteriaThe prize committee for each prize competition shall establish judging criteria for the competition that shall include, at a minimum—
 (A)potential for the solution to become a commercial product or service or advance knowledge to further the public good;
 (B)consideration of how likely the solution is to lead to subsequent research, development, or manufacturing in the United States;
 (C)the degree to which the solution will lower the climate footprint of the United States; and (D)the degree to which the solution will lower the global climate footprint.
 (5)ConsiderationIn carrying out this section, the committee shall take into consideration the best practices provided for in the challenges and prizes toolkit made publicly available on December 15, 2016, by the General Services Administration.
 (6)Definition of advance market commitmentIn this subsection, the term advance market commitment means a commitment by the Federal Government to purchase a set number of units of a product from a private sector entity at an agreed-upon price, assuming pre-specified criteria are met.
 (c)Prize competitionsIn carrying out the program, the Secretary shall provide for prize competitions, including at least one prize competition on each of the following:
 (1)Carbon capture and beneficial useSolutions to capture carbon directly from the atmosphere or from sources that would otherwise be emitted to the atmosphere, and convert it to a beneficial use that does not result in near-term re-release into the atmosphere, unless such re-release offsets the emission of additional carbon into the atmosphere, such that the net effect of the solution is to reduce the overall amount of carbon being emitted to the atmosphere.
 (2)Energy efficiencySolutions to achieve transformative increases in energy efficiency, defined as an increase in energy efficiency of 2 times or more over commonly-available technology without a proportional increase in cost.
 (3)Energy storageSolutions to achieve implementation or grid integration of advanced energy storage technology. (4)Climate resiliencySolutions to provide new or improved approaches to mitigating or adapting to the effects of climate change (such as floods, drought, excessive heat and cold, and severe weather) in rural or urban areas.
 (5)Data analyticsSolutions to— (A)provide new or improved tools that use data to better model Earth’s climate at a global, regional, or local scale;
 (B)forecast climate-related phenomena (such as weather, seasonal trends, oceanic and atmospheric circulation); or
 (C)provide actionable information on the climate and related phenomena to government, industry, and members of the public.
 (d)Acceptance of fundsIn addition to such sums as may be appropriated or otherwise made available to the Secretary to award prizes under this section, the Secretary may accept funds from other Federal agencies, private sector entities, and State and local governments to award prizes under this section. The Secretary may not give any special consideration relating to the selection of awards under the prize competition to any private sector entity or individual in return for a donation to the Secretary or prize committee.
 (e)EligibilityNotwithstanding section 24(g)(3) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719(g)(3)), a group may be eligible for an award under this section if one or more members of such group is a citizen or permanent resident of the United States.
 (f)Completion of prize competitionsThe prize competitions carried out under this section shall be completed not later than the date that is 5 years after the program is established under subsection (a).
 (g)GAO reportNot later than the date of completion under subsection (f), the Comptroller General of the United States shall submit to Congress a report on the impact and the effectiveness of the program carried out under this section.
 (h)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out this Act, to remain available until expended.
			